UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite 700 Raleigh, North Carolina 27601 (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ As of November 6, 2007 there were 11,228,204 shares outstanding of the registrant’s common stock, no par value. CAPITAL BANK CORPORATION Form 10-Q for the Quarterly Period Ended September 30, 2007 INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures - 2 - Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2007 and December 31, 2006 September 30, 2007 December 31, 2006 (Dollars in thousands except share data) (Unaudited) ASSETS Cash and due from banks: Interest earning $ 3,749 $ 12,348 Noninterest earning 32,627 33,504 Federal funds sold and short term investments 11,946 8,480 Investment securities– available for sale, at fair value 238,942 228,214 Investment securities– held to maturity, at amortized cost 10,141 10,833 Loans – net of unearned income and deferred fees 1,070,656 1,008,052 Allowance for loan losses (13,366 ) (13,347 ) Net loans 1,057,290 994,705 Premises and equipment, net 24,142 23,125 Bank-owned life insurance 21,353 20,662 Deposit premium and goodwill, net 63,643 64,543 Other assets 26,411 25,970 Total assets $ 1,490,244 $ 1,422,384 LIABILITIES Deposits: Demand, noninterest bearing $ 123,831 $ 120,945 Savings and interest-bearing demand deposits 392,796 366,243 Time deposits 573,962 568,021 Total deposits 1,090,589 1,055,209 Repurchase agreements and federal funds purchased 34,778 34,238 Borrowings 155,969 125,924 Subordinated debentures 30,930 30,930 Other liabilities 13,889 14,402 Total liabilities 1,326,155 1,260,703 SHAREHOLDERS’ EQUITY Common stock, no par value; 20,000,000 authorized; 11,252,334 and 11,393,990 issued and outstanding as of September 30, 2007 and December 31, 2006, respectively 137,241 139,484 Retained earnings 28,833 23,754 Accumulated other comprehensive loss (1,985 ) (1,557 ) Total shareholders’ equity 164,089 161,681 Total liabilities and shareholders’ equity $ 1,490,244 $ 1,422,384 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands except share and per share data) 2007 2006 2007 2006 Interest income: Loans and loan fees $ 20,830 $ 19,982 $ 61,231 $ 55,646 Investment securities 2,918 2,223 8,583 6,488 Federal funds and other interest income 107 463 883 1,313 Total interest income 23,855 22,668 70,697 63,447 Interest expense: Deposits 9,847 8,677 29,771 22,115 Borrowings and repurchase agreements 2,823 2,398 7,764 6,741 Total interest expense 12,670 11,075 37,535 28,856 Net interest income 11,185 11,593 33,162 34,591 Provision (credit)for loan losses 261 (215 ) 507 446 Net interest income after provision (credit)for loan losses 10,924 11,808 32,655 34,145 Noninterest income: Service charges and other fees 1,021 895 2,947 2,921 Mortgage fees and revenues 561 507 1,682 1,525 Net gain on sale of securities – 128 – 128 Other noninterest income 651 728 2,101 2,311 Total noninterest income 2,233 2,258 6,730 6,885 Noninterest expense: Salaries and employee benefits 4,890 4,287 15,298 13,680 Occupancy 1,058 1,044 3,029 2,760 Furniture and equipment 664 675 1,926 1,729 Director fees 72 369 569 1,028 Data processing 350 214 972 814 Advertising 272 234 771 813 Amortization of deposit premiums 300 342 900 1,028 Professional fees 369 290 956 856 Other expenses 1,324 1,614 3,902 4,516 Total noninterest expense 9,299 9,069 28,323 27,244 Net income before tax expense 3,858 4,997 11,062 13,806 Income tax expense 1,105 1,730 3,249 4,725 Net income $ 2,753 $ 3,267 $ 7,813 $ 9,081 Earnings per share – basic $ 0.24 $ 0.28 $ 0.68 $ 0.78 Earnings per share – diluted $ 0.24 $ 0.28 $ 0.68 $ 0.78 Weighted average shares: Basic 11,451,322 11,611,476 11,482,352 11,622,442 Fully diluted 11,510,127 11,694,498 11,551,677 11,708,446 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) Shares ofCommonStock Common Stock Other ComprehensiveIncome RetainedEarnings Total (Dollars in thousands except share data) Balance at January 1, 2006 6,852,156 $ 70,985 $ (1,672 ) $ 14,179 $ 83,492 Repurchase of outstanding common stock (309,721 ) (5,038 ) – – (5,038 ) Issuance of common stock for acquisition of 1st State Bancorp, Inc. 4,882,630 74,499 – – 74,499 Issuance of common stock for options exercised 82,102 951 – – 951 Noncash compensation – 135 – – 135 Net income – – – 9,081 9,081 Other comprehensive loss – – (169 ) – (169 ) Comprehensive income 8,912 Dividends ($0.18 per share) – – – (2,080 ) (2,080 ) Balance at September 30, 2006 11,507,167 $ 141,532 $ (1,841 ) $ 21,180 $ 160,871 Balance at January 1, 2007 11,393,990 $ 139,484 $ (1,557 ) $ 23,754 $ 161,681 Repurchase of outstanding common stock (209,582 ) (3,181 ) – – (3,181 ) Issuance of common stock for options exercised 35,597 441 – – 441 Noncash compensation 32,329 497 – – 497 Net income – – – 7,813 7,813 Other comprehensive loss – – (428 ) – (428 ) Comprehensive income 7,385 Dividends ($0.24 per share) – – – (2,734 ) (2,734 ) Balance at September 30, 2007 11,252,334 $ 137,241 $ (1,985 ) $ 28,833 $ 164,089 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) September 30, 2007 September 30, 2006 (Dollars in thousands) Cash flows from operating activities: Net income $ 7,813 $ 9,081 Adjustments to reconcile net income to net cash usedin operating activities: Amortization of deposit premium 900 1,028 Depreciation 1,824 1,624 Net gains on sale of securities available for sale – (128 ) Loss (gain) on disposal of premises, equipment and real estate owned 189 (124 ) Change in held-for-sale loans, net 562 (3,890 ) Amortization of premiums on securities, net 54 104 Deferred income tax (benefit) expense (128 ) 4,705 Issuance of stock for compensation 497 – Other non-cash compensation 7 – Provision for loan losses 507 446 Changes in assets and liabilities: Accrued interest receivable and other assets (1752 ) 3,024 Accrued interest payable and other liabilities (520 ) 11,220 Net cash provided by operating activities 9,953 27,090 Cash flows from investing activities: Loan originations, net of principal repayments (63,654 ) (97,506 ) Additions to premises and equipment (2,939 ) (4,094 ) Net(purchases) sales of Federal Home Loan Bank stock (419 ) 543 Purchase of securities available for sale (30,386 ) (69,690 ) Proceeds from calls/maturities of securities available for sale 18,805 12,542 Proceeds from sales of securities available for sale – 125,992 Proceeds from calls/maturities of securities held to maturity 689 1,324 Net cash paid in merger transaction – (37,541 ) Proceeds from sales of premises, equipment and real estate owned 1,450 1,231 Net cash used in investing activities (76,454 ) (67,199 ) Cash flows from financing activities: Net increase in deposits 35,380 73,239 Net increase in repurchase agreements 540 14,068 Net increase (decrease) in borrowings 30,045 (16,290 ) Repayment of short term debt – (30,000 ) Distribution of cash held in escrow – 33,185 Dividends paid (2,734 ) (1,800 ) Issuance of common stock for options and other plans 441 951 Repurchase of common stock (3,181 ) (5,038 ) Net cash provided by financing activities 60,491 68,315 Net change in cash and cash equivalents (6,010 ) 28,206 Cash and cash equivalents at beginning of period 54,332 43,904 Cash and cash equivalents at end of period $ 48,322 $ 72,110 (continued on next page) The accompanying notes are an integral part of these condensed consolidated financial statements. - 6 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) September 30, 2007 September 30, 2006 (Dollars in thousands) Supplemental Disclosure of Cash Flow Information Transfer of loans and premises and equipment to other real estate owned $ 1,280 $ 2,866 Dividends payable $ 900 $ 691 Cash paid for: Income taxes $ 4,080 $ 371 Interest $ 7,765 $ 28,230 Acquisition of 1st State Bancorp: Fair value of assets acquired $ – $ 430,131 Issuance of common stock $ – $ 74,499 Cash paid, including transaction costs $ – $ 46,639 Liabilities assumed $ – $ 308,993 The accompanying notes are an integral part of these condensed consolidated financial statements. - 7 - Index Capital Bank Corporation – Notes to Consolidated Financial Statements (Unaudited) 1.Significant Accounting Policies and Interim Reporting The accompanying unaudited condensed consolidated financial statements include the accounts of Capital Bank Corporation (the “Company”) and its wholly owned subsidiary, Capital Bank (the “Bank”). In addition, the Company has interests in three trusts, Capital Bank Statutory Trust I, II, and III (hereinafter collectively referred to as the “Trusts”). The Trusts have not been consolidated with the financial statements of the Company pursuant to the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 46R, Consolidation of Variable Interest Entities. The interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. They do not include all of the information and footnotes required by such accounting principles for complete financial statements, and therefore should be read in conjunction with the audited consolidated financial statements and accompanying footnotes in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting period. The more significant estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses, valuation of goodwill and intangible assets, valuation of investments, and tax assets, liabilities and expense. Actual results could differ from those estimates. In the opinion of management, all adjustments necessary for a fair presentation of the financial position and results of operations for the periods presented have been included, and all significant intercompany transactions have been eliminated in consolidation. Certain amounts reported in prior periods have been reclassified to conform to the current presentation. Such reclassifications have no effect on net income or shareholders’ equity as previously reported. The results of operations for the three and nine month periods ended September 30, 2007 are not necessarily indicative of the results of operations that may be expected for the year ended December 31, 2007. The condensed consolidated balance sheet at December 31, 2006 has been derived from the audited consolidated financial statements contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The accounting policies followed are as set forth in Note 1 of the Notes to Consolidated Financial Statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109,” (“FIN 48”) effective January 1, 2007. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 clarifies the accounting for uncertain tax positions and requires the Company to recognize management’s best estimate of the impact of a tax position only if it is considered “more likely than not,” as defined in Statement of Financial Accounting Standards (“SFAS”) No. 5, Accounting for Contingencies, of being sustained on audit based solely on the technical merits of the tax position. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The Company does not anticipate any changes in its current accounting policies associated with the adoption of FIN 48. The adoption of FIN 48 has not had a material financial impact on the Company’s financial condition or results of operations. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS No. 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007. The Company is currently in the process of evaluating the provisions of SFAS No. 157 and determining how this framework for measuring fair value will affect the Company’s current accounting policies and procedures and our financial statements, but does not expect the adoption of SFAS No. 157 to have a material impact on the Company’s financial condition or results of operations. In February 2007, the FASB issued SFAS No.159,“The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”), which permits entities to choose to measure financial instruments and certain other financial assets and financial liabilities at fair value. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. The Company is currently assessing whether to adopt SFAS No. 159, but does not expect an adoption of SFAS No. 159 to have a material impact on the Company’s financial condition or results of operations. - 8 - Index Capital Bank Corporation – Notes to Consolidated Financial Statements (Unaudited) From time to time, the FASB issues exposure drafts for proposed statements of financial accounting standards. Such exposure drafts are subject to comment from the public, to revisions by the FASB and to final issuance by the FASB as statements of financial accounting standards. The Company considers the effect of the proposed statements on the financial statements of the Company and monitors the status of changes to, and proposed effective dates of, exposure drafts. 2.Comprehensive Income Comprehensive income includes net income and all other changes to the Company’s equity, with the exception of transactions with shareholders (“other comprehensive income”). The Company’s other comprehensive loss for the nine month periods ended September 30, 2007 and 2006 are as shown in the Company’s Condensed Consolidated Statements of Changes in Shareholders’ Equity (unaudited). The Company’s other comprehensive income (loss) and accumulated other comprehensive income (loss) are comprised of unrealized gains and losses on certain investments in debt securities and derivatives that qualify as cash flow hedges to the extent that the hedge is effective. Information concerning the Company’s other comprehensive income (loss) for the three and nine month periods ended September 30, 2007 and 2006 is as follows: Three Month Period Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 (Dollars in thousands) Unrealized gains on available-for-sale securities $ 3,293 $ 2,438 Unrealized gain on change in fair value of cash flow hedge 1,549 – Reclassification of gains recognized in net income – (128 ) Income tax (expense) (1,867 ) (891 ) Other comprehensive income $ 2,975 $ 1,419 Nine Month Period Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 (Dollars in thousands) Unrealized losses on available-for-sale securities $ (1,222 ) $ (147 ) Unrealized gain on change in fair value of cash flow hedge 607 – Reclassification of gains recognized in net income – (128 ) Income tax benefit (expense) 187 106 Other comprehensive loss $ (428 ) $ (169 ) 3.Earnings Per Share The Company is required to report both basic and diluted earnings per share (“EPS”). Basic EPS excludes dilution and is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS assumes the conversion, exercise or issuance of all potential common stock instruments, such as stock options, unless the effect is to reduce a loss or increase earnings per share. For the Company, EPS is adjusted for outstanding stock options using the treasury stock method in order to compute diluted EPS. The following tables provide a computation and reconciliation of basic and diluted EPS for the three and nine month periods ended September 30, 2007 and 2006, respectively. Three Month Period Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 (Dollars in thousands except share data) Income available to shareholders – basic and diluted $ 2,753 $ 3,267 Shares used in the computation of earnings per share: Weighted average number of shares outstanding – basic 11,451,322 11,611,476 Incremental shares from assumed exercise of stock options 58,805 83,022 Weighted average number of shares outstanding – diluted 11,510,127 11,694,498 - 9 - Index Capital Bank Corporation – Notes to Consolidated Financial Statements (Unaudited) Nine Month Period Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 (Dollars in thousands except share data) Income available to shareholders – basic and diluted $ 7,813 $ 9,081 Shares used in the computation of earnings per share: Weighted average number of shares outstanding – basic 11,482,352 11,622,442 Incremental shares from assumed exercise of stock options 69,325 86,004 Weighted average number of shares outstanding – diluted 11,551,677 11,708,446 For the three and nine month periods ended September 30, 2007 and 2006, options to purchase approximately 237,000 shares and 345,000 shares, respectively, of common stock were used in the diluted calculation. For the three and nine month periods ended September 30, 2007 and 2006, options to purchase approximately 161,000 shares and 65,000 shares, respectively, of common stock were not included in the diluted calculation because the option price exceeded the average fair market value of the associated shares of common stock. 4.Stock-Based Compensation The Company accounts for stock-based compensation in accordance with SFAS No. 123R, “Share-Based Payments” (“SFAS No. 123R”). The Company has stock option plans providing for the issuance of up to 650,000 options to purchase shares of the Company’s common stock to officers and directors. As of September 30, 2007, options to purchase148,209 shares of common stock remained available for future issuance. In addition, there were approximately 567,000 options, which were assumed under various plans from previously acquired financial institutions, of which 113,211options remain outstanding. The Company also administers the Capital Bank Corporation Deferred Compensation Plan for Outside Directors (the “Deferred Compensation Plan”). Under the Deferred Compensation Plan, eligible directors may elect to defer all or part of their directors’ fees for a calendar year, in exchange for common stock of the Company, based on the year end share price. The amount deferred, if elected, is equal to 125 percent of the total director’s fees. Each participant is fully vested in his or her account balance. The Deferred Compensation Plan generally provides for payment of share units either in shares of Company common stock or cash (at the Company’s discretion). The Deferred Compensation Plan is classified as a liability-based plan under SFAS No. 123R. Accordingly, changes in the Company’s stock price affect the amount of expense recognized during the period. For the nine month periods ended September 30, 2007 and 2006, the Company recognized ($47,000) and $86,000, respectively, of share-based expense related to the Deferred Compensation Plan. The following is a summary of stock option information and the weighted average exercise price (“WAEP”) for the nine months ended September 30, 2007. Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term in Years Aggregate Intrinsic Value (Dollars in thousands except share data) Outstanding at January 1, 2007 389,715 $ 11.75 Granted 44,000 15.99 Exercised (35,597 ) 8.59 Terminated (1,000 ) 15.49 Outstanding at September 30, 2007 397,118 $ 12.49 4.01 $ 1,040 Options exercisable at September 30, 2007 353,118 $ 12.05 3.62 $ 997 - 10 - Index Capital Bank Corporation – Notes to Consolidated Financial Statements (Unaudited) The following table summarizes information about the Company’s stock options at September 30, 2007. Exercise Price Number Outstanding Weighted Average Remaining Contractual Life in Years Number Exercisable $6.62 – $9.00 107,165 2.77 107,165 $9.01 – $12.00 87,702 3.48 87,702 $12.01 – $15.00 41,750 1.60 33,750 $15.01 – $18.00 102,751 4.33 66,751 $18.01 – $18.37 57,750 7.24 57,750 397,118 4.01 353,118 The fair values of the options were estimated on the date of grant using the Black-Scholes option-pricing model. Option pricing models require the use of highly subjective assumptions, including expected stock volatility, which, if changed, can materially affect fair value estimates. The expected life of the options used in this calculation was the period the options are expected to be outstanding. Expected stock price volatility was based on the historical volatility of the Company’s common stock for a period approximating the expected life; the expected dividend yield was based on the Company’s historical annual dividend payout; and the risk-free rate was based on the implied yield available on U.S. Treasury issues. 5.Investment Securities The following table shows the gross unrealized losses and fair value of the Company’s investments with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at September 30, 2007. Less than 12 Months 12 Months or Greater Total (Dollars in thousands) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Available for Sale U.S. agency securities $ 23,799 $ 124 $ 35,768 $ 577 $ 59,567 $ 701 Municipal bonds 51,578 1,447 17,925 384 69,503 1,831 Mortgage-backed securities 6,114 56 53,202 1,737 59,316 1,793 81,491 1,627 106,895 2,698 188,386 4,325 Held to Maturity U.S. agency securities – – 3,930 68 3,930 68 Municipal bonds – – 293 7 293 7 Mortgage-backed securities – – 5,650 193 5,650 193 – – 9,873 268 9,873 268 Total at September 30, 2007 $ 81,491 $ 1,627 $ 116,768 $ 2,966 $ 198,259 $ 4,593 The unrealized losses on the Company’s investments were primarily the result of interest rate changes. The Company has the ability and intent to hold these investments until a recovery of fair value, which may be at maturity. Accordingly, the Company does not consider these investments to be other-than-temporarily impaired at September 30, 2007. - 11 - Index Capital Bank Corporation – Notes to Consolidated Financial Statements (Unaudited) 6.Loans The composition of the loan portfolio by loan classification at September 30, 2007 and December 31, 2006 is as follows: September 30, 2007 December 31, 2006 (Dollars in thousands) (Unaudited) Commercial $ 634,360 $ 593,410 Construction 279,868 250,308 Consumer 36,952 30,806 Home equity lines 77,438 83,231 Mortgage 41,650 50,099 1,070,268 1,007,854 Plus deferred loan costs, net 388 198 $ 1,070,656 $ 1,008,052 Loans held for sale as of September 30, 2007 and December 31, 2006 were $6.7 million and $7.2 million, respectively, and were included in the mortgage category. 7.Financial Instruments with Off-Balance-Sheet Risk To meet the financial needs of its customers, the Company is party to financial instruments with off-balance-sheet risk in the normal course of business. These financial instrumentsare comprised of unused lines of credit, overdraft lines and standby letters of credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet. The Company’s exposure to credit loss in the event of nonperformance by the other party is represented by the contractual amount of those instruments. The Company uses the same credit policies in making these commitments as it does for on-balance-sheet instruments. The amount of collateral obtained, if deemed necessary by the Company, upon extension of credit is based on management’s credit evaluation of the borrower. Collateral held varies but may include trade accounts receivable, property, plant and equipment, and income-producing commercial properties. Since many unused lines of credit expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The Company’s exposure to off-balance sheet credit risk as of September 30, 2007 and December 31, 2006 was as follows: September 30, 2007 December 31, 2006 (Dollars in thousands) (Unaudited) Unused lines of credit and overdraft lines $ 297,894 $ 187,163 Standby letters of credit 8,814 12,698 Total commitments $ 306,708 $ 199,861 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion presents an overview of the unaudited financial statements for the three and nine months ended September 30, 2007 and 2006 for Capital Bank Corporation (the “Company”) and it’s wholly owned subsidiary, Capital Bank (the “Bank”). This discussion and analysis is intended to provide pertinent information concerning financial condition, results of operations, liquidity, and capital resources for the periods covered and should be read in conjunction with the unaudited financial statements and related footnotes contained in Part I, Item 1 of this report. - 12 - Index Information set forth below contains various forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which statements represent the Company’s judgment concerning the future and are subject to risks and uncertainties that could cause the Company’s actual operating results to differ materially. Such forward-looking statements can be identified by the use of forward-looking terminology, such as “may,” “will,” “expect,” “anticipate,” “estimate,” “believe,” or “continue,” or the negative thereof or other variations thereof or comparable terminology. The Company cautions that such forward-looking statements are further qualified by important factors that could cause the Company’s actual operating results to differ materially from those in the forward-looking statements, as well as the factors set forth in Part II, Item 1A of this report, and the Company’s periodic reports and other filings with the Securities and Exchange Commission (“SEC”). Overview The Bank is a full-service state chartered community bank conducting business throughout North Carolina. The Bank’s business consists principally of attracting deposits from the general public and investing these funds in loans secured by commercial real estate, secured and unsecured commercial and consumer loans, single-family residential mortgage loans, and home equity lines. As a community bank, the Bank’s profitability depends primarily upon its levels of net interest income, which is the difference between interest income from interest-earning assets and interest expense on interest-bearing liabilities. When interest-earning assets approximate or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income. The Bank’s profitability is also affected by its provision for loan losses, noninterest income, and other operating expenses. Noninterest income primarily consists of miscellaneous service charges, interchange income and ATM fees, fees generated from originating mortgage loans that are sold, and the increase in cash surrender value of bank-owned life insurance. Operating expenses primarily consist of compensation and benefits, occupancy related expenses, advertising, data processing, professional fees and other expenses. The Bank’s operations are influenced significantly by local economic conditions and by policies of financial institution regulatory authorities. The Bank’s cost of funds is influenced by interest rates on competing investments and by rates offered on similar investments by competing financial institutions in its market area, as well as general market interest rates. Lending activities are affected by the demand for financing, which in turn is affected by the prevailing interest rates. Critical Accounting Policies and Estimates The Company’s critical accounting policies are described in Note 1of the Company’s Annual Report on Form 10-Kfor the year ended December 31, 2006. These policies are important in understanding management’s discussion and analysis. Some of the Company’s accounting policies require the Company to make estimates and judgments regarding uncertainties that may affect the reported amounts of assets, liabilities, revenues and expenses. The Company has identified five accounting policies as being critical in terms of significant judgments and the extent to which estimates are used: allowance for loan losses, investments, valuation allowances, goodwill and the impairment of long-lived assets. In many cases, there are several alternative judgments that could be used in the estimation process. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. For more information on the Company’s critical accounting policies, refer to Part II, Item 7 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. - 13 - Index Executive Summary As discussed in more detail below, the following is a summary of our significant results for the quarter ended September 30, 2007. • The Company reported net income for the quarter ended September 30, 2007 of $2.8 million compared to $3.3 million for the quarter ended September 30, 2006. Fully diluted earnings per share were $0.24 and $0.28 for the quarters ended September 30, 2007 and 2006, respectively. The decrease in net income was primarily due to a $408,000 decrease in net interest income, which reflects a 34 basis point (“bp”) decrease in the net interest margin as a result of the rising cost of funds, as well as a $230,000 increase in noninterest expense, primarily due to higher compensation costs, offset by a $625,000 decrease in income tax expense due to the lower pre-tax income along with an increase in tax-exempt investment income. • The provision for loan losses for the quarter ended September 30, 2007 was $261,000 compared to a credit of ($215,000) for the quarter ended September 30, 2006. The difference in the provision for loan losses is primarily due to net recoveries in the quarter ended September 30, 2006 versus net charge-offs in the same period in 2007 and the second quarter 2007 revisions to the Company’s loan loss allowance estimation methodology. • Net interest income for the quarter ended September 30, 2007 decreased to $11.2 million, a 3.5% decline from the $11.6 million earned in the quarter ended September 30, 2006. The decrease in net interest income is primarily due to a 30 bps increase in the cost of funds compared to an 11 bps increase in the yield on earning assets. • Noninterest income for the quarter ended September 30, 2007 decreased $25,000 to $2.2 million compared to $2.3 million in the quarter ended September 30, 2006. Fee income improved $180,000 in the quarter ended September 30, 2007 from the same period in 2006.In the quarter ended September 30, 2006, the Company recorded a net gain of $128,000 realized on the sale of securities, which, along with lower miscellaneous income, more than offset the improvements in fee income. • Noninterest expense was $9.3 million for the quarter ended September 30, 2007 compared to $9.1 million for the quarter ended September 30, 2006. The increase is primarily due to higher salaries and employee benefits, which increased by $603,000 in the quarter ended September 30, 2007 compared to the quarter ended September 30, 2006. The increase in salaries and employee benefits was primarily due to the addition of sales associates during 2007, as well as annual salary increases early in 2007. Financial Condition Total consolidated assets of the Company at September 30, 2007 were $1.49 billion, a 4.8% increase over the assets of $1.42 billion at December 31, 2006, an increase of $67.9 million. The increase in total consolidated assets for the nine months ended September 30, 2007 is primarily due to a $62.6 million increase in the Bank’s loan portfolio, net of the allowance for loan losses, since December 31, 2006. Total deposits as of September 30, 2007 were $1.09 billion, which represents growth of $35.4 million from December 31, 2006. Total earning assets were $1.34 billion at September 30, 2007 compared to $1.26 billion at December 31, 2006. Earning assets represented 90.1% and 89.7% of total assets as of September 30, 2007 and December 31, 2006, respectively. At September 30, 2007, investment securities were $249.1 million, compared to $239.0 million at December 31, 2006. Interest-earning cash, federal funds sold and short term investments were $15.7 million at September 30, 2007 compared to $20.8 million at December 31, 2006. The allowance for loan losses as of September 30, 2007 and December 31, 2006 was $13.4 million and $13.3 million, representing approximately 1.25% and 1.32%, respectively, of total loans as of both dates. Management believes that the amount of the allowance is adequate to absorb the estimated losses inherent in the current loan portfolio. See “Asset Quality” below for further discussion of the allowance for loan losses. - 14 - Index Total deposits as of September 30, 2007 were $1.09 billion, an increase of $35.4 million, or 3.4%, from December 31, 2006. The increase was primarily due to a $50.1 million increase in brokered CDs, a $20.4 million increase in money market deposits partially offset by a $44.9 million decrease in non-brokered time deposits. Total time deposits represented 52.6% of total deposits at September 30, 2007 compared to 53.8% at December 31, 2006. The Company’s high yield checking account product, Smart Checking, which is designed to generate higher debit card interchange income to offset the higher yield offered, added almost 900 new accounts during the quarter ended September 30, 2007. As of September 30, 2007, there were approximately 6,800 Smart Checking accounts and $32.2 million of deposits associated with this product. Noninterest-bearing demand deposit accounts (“DDA”) were $123.8 million at September 30, 2007, an increase of $2.9 million from December 31, 2006. The average balance of non-interest bearing DDA accounts was $114.0 million during the quarter ended September 30, 2007 compared to $99.6 million during the quarter ended September 30, 2006. Total consolidated shareholders’ equity was $164.1 million as of September 30, 2007, an increase of $2.4 million from December 31, 2006. Retained earnings increased by $5.1 million, reflecting $7.8 million of net income for the nine months ended September 30, 2007 less $2.7 million of dividends declared during the nine months ended September 30, 2007. Accumulated other comprehensive loss, which represents the unrealized loss on available-for-sale securities and derivatives accounted for as cash flow hedges, net of related tax benefits, was $2.0 million and $1.6 million as of September 30, 2007 and December 31, 2006, respectively. The decrease is primarily due to the decline in the fair value of the Company’s available-for-sale security portfolio as a result of changing interest rate conditions in the bond market. See Item 1. Financial Statements – Condensed Consolidated Statements of Changes in Shareholders’ Equity for additional information. Results of Operations Quarter ended September 30, 2007 compared to quarter ended September 30, 2006 For the quarter ended September 30, 2007, the Company reported net income of $2.8 million, or $0.24 per diluted share, compared to net income of $3.3 million, or $0.28 per diluted share, for the quarter ended September 30, 2006. Net income decreased by $514,000, primarily due to margin compression as a result of the rising costs of funds, accompanied by a $476,000 difference between the provision for loan losses in the quarter ended September 30, 2007 compared to a credit provision in the quarter ended September 30, 2006. The Company’s net interest margin, on a fully taxable equivalent basis, for the quarter ended September 30, 2007 decreased by 34 bps compared to the net interest margin for the quarter ended September 30, 2006. The Company expects continued pressures on its net interest margin in the near term, primarily from increased competition for funds in the Company’s primary markets combined with the prime rate decreases by the Federal Reserve of 50 bps and 25 bps on September 18 and October 31, 2007, respectively. Net interest income decreased $408,000, or 3.5%, from $11.6 million for the quarter ended September 30, 2006, to $11.2 million for the quarter ended September 30, 2007. Average earning assets increased $89.9 million to $1.30 billion for the quarter ended September 30, 2007 from $1.21 billion for the quarter ended September 30, 2006. Average interest-bearing liabilities increased $70.0 million to $1.16 billion for the quarter ended September 30, 2007 from $1.09 billion for the quarter ended September 30, 2006. The net interest margin on a fully taxable equivalent basis decreased by 34 bps to 3.57% for the quarter ended September 30, 2007 from 3.91% for the quarter ended September 30, 2006. The earned yield on average interest-earning assets was 7.42% and 7.53% for the quarter ended September 30, 2007 and 2006, respectively, while the interest rate on average interest-bearing liabilities for those periods was 4.32% and 4.02%, respectively. The decrease in the net interest margin is primarily attributed to interest-bearing liabilities repricing at a faster rate than interest-earning assets as a result of the static interest rate environment throughout most of the quarter, and competitive pressures in the Company’s primary markets. The majority of the Company’s loans are linked to prime, which remained flat until the change on September 18, 2007, while the Company’s interest-bearing deposits are impacted more by rates paid by competitors on time deposits.The Federal Reserve decreased the prime rate by 50 bps on September 18, 2007 and 25 bps on October 31, 2007, which the Company expects will put increased pressure on the net interest margin in the fourth quarter. The following table shows the Company’s effective yield on earning assets and cost of funds. Yields and costs are computed by dividing income or expense for the year by the respective daily average asset or liability balance. - 15 - Index Average Balances, Interest Earned or Paid, and Interest Yields/Rates Three Months Ended September 30, 2007 and 2006 (Unaudited) Taxable Equivalent Basis 1 2007 2006 (Dollars in thousands) Average Balance Amount Earned Average Rate Average Balance Amount Earned Average Rate Assets Loans receivable 2 $ 1,042,635 $ 20,830 7.93 % $ 982,037 $ 19,980 8.07 % Investment securities3 252,090 3,443 5.42 % 195,323 2,586 5.25 % Federal funds sold and other interest on short-term investments 8,134 107 5.22 % 35,642 463 5.15 % Total interest earning assets 1,302,859 $ 24,380 7.42 % 1,213,002 $ 23,029 7.53 % Cash and due from banks 28,261 32,094 Other assets 128,078 133,897 Allowance for loan losses (13,283 ) (13,161 ) Total assets $ 1,445,915 $ 1,365,832 Liabilities and Equity Savings deposits $ 33,402 $ 51 0.61 % $ 38,137 $ 48 0.50 % Interest-bearing demand deposits 366,824 3,230 3.49 % 304,355 2,521 3.29 % Time deposits 549,968 6,566 4.74 % 578,018 6,107 4.19 % Total interest-bearing deposits 950,194 9,847 4.11 % 920,510 8,676 3.74 % Borrowed funds 147,843 1,841 4.94 % 110,164 1,402 5.05 % Subordinated debt 30,930 599 7.68 % 30,930 619 7.94 % Repurchase agreements 34,233 383 4.44 % 31,562 378 4.75 % Total interest-bearing liabilities 1,163,200 $ 12,670 4.32 % 1,093,166 $ 11,075 4.02 % Noninterest-bearing deposits 113,980 99,633 Other liabilities 4,885 11,132 Total liabilities 1,282,065 1,203,931 Shareholders’ equity 163,850 161,901 Total liabilities and shareholders’ equity $ 1,445,915 $ 1,365,832 Net interest spread4 3.10 % 3.51 % Tax equivalent adjustment $ 525 $ 363 Net interest income and net interest margin5 $ 11,710 3.57 % $ 11,954 3.91 % 1 The fully taxable equivalent basis is computed using a blended federal and state tax rate of approximately 36% and 38% in 2007 and 2006, respectively. 2 Loans receivable include nonperforming loans for which accrual of interest has not been recorded and includes loans held for sale. 3 The average balance for investment securities excludes the effect of their mark-to-market adjustment, if any. 4 Net interest spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. 5 Net interest margin represents net interest income divided by average interest-earning assets. - 16 - Index Interest income on loans increased from $20.0 million for the quarter ended September 30, 2006 to $20.8 million for the quarter ended September 30, 2007. The increase is primarily due to higher average loan balances, which increased by $60.6 million, due to net loan growth, partially offset by lower loan yields. The Company’s prime rate was 7.75% as of September 30, 2007 and 8.25% as of September 30, 2006, however, the decrease of 50 bps occurred after the Federal Reserve decreased prime on September 18, 2007.Prior to that date, prime had remained flat. In November 2006, the Company entered into a $100 million (notional) interest rate swap to help mitigate its exposure to interest rate volatility. This swap reduced the overall yield on loans and the net interest margin by 5 bps and 4 bps, respectively, for the quarter ended September 30, 2007. Interest income on investment securities increased from $2.2 million for the quarter ended September 30, 2006 to $2.9 million for the quarter ended September 30, 2007. The increase is primarily due to a $57.0 million increase in average balances outstanding between the periods, with approximately $47.0 million of the increase related to investments in tax-exempt municipal bonds as well as higher yielding investments acquired in the second half of 2006. The yield on investment securities increased from 5.25% for the quarter ended September 30, 2006 to 5.42% for the quarter ended September 30, 2007. Interest expense on deposits increased from $8.7 million for the quarter ended September 30, 2006 to $9.8 million for the quarter ended September 30, 2007. The increase is primarily due to a $30.0 million increase in the average balance of interest-bearing deposits outstanding due to deposit growth and higher deposit rates. The average rate paid on total interest-bearing deposits increased from 3.74% for the quarter ended September 30, 2006 to 4.11% for the quarter ended September 30, 2007, a 37 bps rise. The rate paid on time deposits, which represented 57.9% and 62.8% of total average interest-bearing deposits for the quarters ended September 30, 2007 and 2006, respectively, increased from 4.19% for the quarter ended September 30, 2006 to 4.74 % for the quarter ended September 30, 2007, primarily as a result of the rising interest rate environment and increased competition in the Company’s primary markets. Interest expense on borrowings increased from $2.4 million for the quarter ended September 30, 2006 to $2.8 million for the quarter ended September 30, 2007, primarily due to a $40.0 million increase in average borrowing partially offset by lower borrowing rates in the quarter ended September 30, 2007. The rate on average borrowings and subordinated debentures for the quarter ended September 30, 2007 was 4.94% and 7.68%, respectively, compared to 5.05% and 7.94%, respectively, for the quarter ended September 30, 2006. In July of 2003, the Bank entered into interest rate swap agreements on $25.0 million of its outstanding Federal Home Loan Bank advances to swap fixed rate borrowings to a variable rate. The net effect of the swaps was an increase in interest expense of $126,000 and $127,000 for the quarters ended September 30, 2007 and 2006, respectively. For the quarter ended September 30, 2007, the provision for loan losses was $261,000 compared to a credit of ($215,000) for the quarter ended September 30, 2006. The increase in the provision for loan losses reflects the net recoveries in the quarter ended September 30, 2006 versus net chargeoffs during the same period in 2007, and loan growth in the quarter ended September 30, 2007 partially offset by the effects of revisions made to the Company’s allowance for loan loss estimation methodology in the second quarter of 2007 as discussed more fully below under “Asset
